          Case 3:20-cv-00088-MEM Document 30 Filed 04/27/20 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JOE DOE C.D,                          :

           Plaintiff                       :    CIVIL ACTION NO. 3:20-088

     v.                                    :        (JUDGE MANNION)

CAREER TECHNOLGY CENTER OF :
LACKAWANNA COUNTY and
SRCANTON SCHOOLD DISTRICT, :

           Defendants                      :

                                MEMORANDUM

      Presently pending before the court is the March 23, 2020 motion of the
plaintiff C.D. for reconsideration, pursuant to Fed.R.Civ.P. 59(e), of the

court’s March 11, 2020 Order, (Doc. 24), pertaining only to the dismissal with

prejudice of the Count III retaliation claim under Title IX of the Educational
Amendments of 1972, 20 U.S.C. §1681, et seq. (hereinafter “Title IX”). The
motion has been fully briefed and C.D. submitted an exhibit, (Doc. 24-2).

After reviewing the filings, as well as the record, the court will DENY plaintiff

C.D.’s motion for reconsideration. The Title IX retaliation claim in Count III of

C.D.’s complaint will remain DISMISSED WITH PREJUDICE.



I.    LEGAL STANDARD
      Rule 59(e) provides the procedural mechanism for altering or
amending a judgment that has been entered. It may be used to seek
       Case 3:20-cv-00088-MEM Document 30 Filed 04/27/20 Page 2 of 10




remediation for manifest errors of law or fact or to present newly discovered

evidence which, if discovered previously, might have affected the court’s
decision. Schumann v. Astrazeneca Pharmaceuticals, L.P., 769 F.3d 837,

848 (3d Cir. 2014) (citing Max’s Seafood Café v. Quineros, 176 F.3d 669,

677 (3d Cir. 1999)); Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir.
1985). A party seeking reconsideration must demonstrate at least one of the

following grounds prior to the court altering, or amending, a standing

judgment: (1) an intervening change in the controlling law; (2) the availability

of new evidence that was not available when the court granted the motion;
or (3) the need to correct a clear error of law or fact or to prevent manifest
injustice. Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010); Max’s
Seafood Café, 176 F.3d at 677 (citing North River Ins. Co. v. CIGNA

Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). However, “[b]ecause

federal courts have a strong interest in the finality of judgments, motions for
reconsideration should be granted sparingly.” Continental Casualty Co. v.

Diversified Indus. Inc., 884 F. Supp. 937, 943 (E.D. Pa. 1995).

      Reconsideration is generally appropriate in instances where the court

has “misunderstood a party, or has made a decision outside the adversarial

issues presented to the [c]ourt by the parties, or has made an error not of

reasoning, but of apprehension.” York Int’l Corp. v. Liberty Mut. Ins. Co., 140

F. Supp. 3d 357, 360–61 (3d Cir. 2015) (quoting Rohrbach v. AT & T Nassau

Metals Corp., 902 F. Supp. 523, 527 (M.D. Pa. 1995)). It may not be used as
a means to reargue unsuccessful theories that were presented to the court
                                     -2-
       Case 3:20-cv-00088-MEM Document 30 Filed 04/27/20 Page 3 of 10




in the context of the matter previously decided “or as an attempt to relitigate

a point of disagreement between the [c]ourt and the litigant.” Id. at 361
(quoting Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D. Pa.

2002)). Thus, “a motion for reconsideration may not be used to give a litigant

a ‘second bite at the apple,’ and therefore should not be ‘grounded on a
request that a court rethink a decision already made.’” Jarzyna v. Home

Properties, L.P., 185 F.Supp.3d 612, 622 (E.D.Pa. 2016) (internal citations

omitted). As such, “a motion for reconsideration may address ‘only factual

and legal matters that the Court may have overlooked’ and may not ‘ask the
Court to rethink what it had already thought through—rightly or wrongly.’” Id.
(citations omitted). Further, “[m]ere ‘disagreement with the Court’s decision’
does not suffice.” Rich v. State, 294 F.Supp.3d 266, 273 (D.N.J. 2018)

(citation omitted).



II.   DISCUSSION
      Plaintiff C.D. requests the court to reconsider the dismissal with

prejudice of his Title IX retaliation claim in order to prevent a clear error of
law or fact, and to prevent manifest injustice since this claim was dismissed
with prejudice at the pleading stage. In particular, he seeks the court to hold

its dismissal of this claim in abeyance to allow the parties to conduct further

discovery with regard to the alleged retaliation. As support, C.D. submitted a

portion of the deposition transcript of Dr. Thomas Bailey, CTC Administrative
Director and the designated witness for CTC regarding C.D.’s pre-complaint
                                     -3-
       Case 3:20-cv-00088-MEM Document 30 Filed 04/27/20 Page 4 of 10




discovery, (Doc. 24-2), to show that CTC’s administrative officials became

aware that Hudak was commenting in class to students about Humphrey and
“asking students a question, like, did you know any of this or what did you

know or do you think happened.” In particular, Bailey stated that after CTC

officials became aware of the comments, Hudak was directed not to discuss
the matter with students since a police investigation was pending. Shortly

thereafter, Bailey stated that students told their parents that Hudak continued

to make comments to students about the Humphrey case despite being

advised by CTC officials not to discuss the matter. Bailey stated that after
one of the parents called the police, the police then informed CTC officials
about Hudak’s continued comments to students, i.e., “[Hudak] made
comments to the students about whether or not he felt Mr. Humphrey was

guilty or had been doing [the alleged misconduct].” Bailey then stated that

the police interviewed Hudak regarding his comments to students and, that
CTC officials suspended Hudak and he never returned to the classroom.

Subsequently, Hudak retired from CTC. Bailey also indicated that police
were considering filing charges against Hudak for witness intimidation.

      C.D. contends that Bailey’s admissions indicate that Hudak harassed

the students about their allegations of sexual misconduct about Humphrey

and that he continued his harassment of the students even after he was

directed to stop the comments by CTC officials. He contends that further

discovery should be permitted in light of Bailey’s admissions and that he
should be allowed to develop “the circumstances concerning Hudak
                                     -4-
       Case 3:20-cv-00088-MEM Document 30 Filed 04/27/20 Page 5 of 10




addressing the class in discovery to determine what, in fact the school

officials knew before, during or after the time that Hudak confronted the
students.”

      Initially, the court finds that C.D.’s complaint does not specifically allege

that SSD took any adverse school-related action against him regarding his
report about Humphrey’s misconduct. Rather, the alleged described

retaliatory actions were taken only by CTC and its staff and officials. Nor is it

alleged that SSD was aware of, condoned or acquiesced in the adverse
comments Hudak made to C.D. and the other students. Despite being a

minor student at the time, C.D. would certainly have been aware of any such
adverse actions SSD took against him after he reported the abuse by

Humphrey, and thus no further discovery is warranted on this issue.

      Thus, similar to the eight other plaintiffs in the related cases, C.D. failed

to state cognizable Title IX retaliation claim against the school district and,
the court finds no error in the dismissal with prejudice of this claim as against

SSD. See Williams v. Pennridge School District, 2016 WL 6432906, *5
(E.D.Pa. Oct. 31, 2016) (“[T]he Third Circuit has clarified that intentional

discrimination for an actionable [] Title IX claim may be demonstrated through
a showing of deliberate indifference”, and “to establish deliberate

indifference, ‘a plaintiff must show that the school district had knowledge of

the alleged misconduct and the power to correct it but nonetheless failed to

do so.’”) (internal citations omitted).


                                          -5-
       Case 3:20-cv-00088-MEM Document 30 Filed 04/27/20 Page 6 of 10




      With respect to the allegations about Hudak addressing the automotive

class at CTC during the pendency of the Humphrey investigation, C.D. states
that he should be allowed to conduct discovery to develop what school

officials knew before, during or after the time that Hudak confronted the

students, and whether his conduct was condoned by school officials.

      The court stated in its March 11, 2020 Memorandum as follows:
      As in the case of S.K. v. North Allegheny School District, 168
      F.Supp.3d at 807, “[p]laintiff has failed to supply the factual
      averments and context that will permit an inference that
      defendant[s] harbored retaliatory animus and acted on it by
      engineering a particular course of additional [teacher]-based
      [sexual abuse and] harassment.” The isolated alleged comments
      by a teacher’s aide [Hudak] are not sufficient to show that
      defendants had a retaliatory animus towards plaintiff and the
      other student victims, especially since it is not alleged that any of
      defendants’ officials were even aware of the aide’s comments or
      condoned them.

      The court again finds that C.D.’s allegations about Hudak are

insufficient to plausibly state a Title IX retaliation claim and that it is futile to
allow C.D. any additional discovery regarding these allegations. As

discussed below, C.D. has had sufficient time to conduct pre-complaint
discovery regarding his stated claim. Nor is it alleged that Hudak addressed

and accused only C.D., or any of the other plaintiffs in the automotive class.
Rather, it is alleged that Hudak addressed the entire class, which included

all of the plaintiffs. It is not alleged that C.D. and the other plaintiffs were

singled out by Hudak, and it is not alleged that Hudak targeted any of the

plaintiffs due to their complaints about Humphrey. Further, Hudak is not even
alleged to be a teacher or to have held any supervisory position or position
                                        -6-
       Case 3:20-cv-00088-MEM Document 30 Filed 04/27/20 Page 7 of 10




of any authority at CTC. In fact, it is alleged that Hudak was only a teacher’s

aide or “paraprofessional” and, it is not alleged that he could speak on behalf
of CTC or SSD. Nor is it alleged that Hudak had any authority to discipline or

impose any type of sanctions on any student in the class, including C.D. and

the other plaintiffs. It is not even alleged that Hudak made any specific
retaliatory comment to any student in the class, including C.D. and the other

plaintiffs. Rather, it is only alleged that Hudak told the class “he hopes that

they all ‘get what they have coming to them.’” (See Doc. 2, ¶’s 46 & 87)

(emphasis added). Further, it is not alleged that after his comments to the
class, Hudak actually took or attempted to take any adverse retaliatory
actions against C.D. and any of the other plaintiffs because of their
complaints about Humphrey. Thus, while Hudak’s alleged comments were

certainly ill-advised, they simply cannot be a basis for C.D.’s Title IX

retaliation claim.

      Moreover, despite Bailey’s testimony submitted by C.D., the court once
again finds that there are no allegations that CTC officials were aware of

Hudak’s initial comments when he made them or that they condoned them.

Bailey’s testimony does not alter this conclusion. Significantly, Bailey did not

say that any officials of CTC acquiesced or condoned any of Hudak’s

Hudak’s comments to the class after they became aware of them. In fact,

Bailey’s testimony indicates that after CTC officials were made aware of

Hudak’s initial comments to students he was told to stop, and that after he
failed to stop, he was disciplined and suspended. Further, Bailey stated that
                                     -7-
       Case 3:20-cv-00088-MEM Document 30 Filed 04/27/20 Page 8 of 10




Hudak never returned to the classroom. Such disciplinary action against

Hudak would show all of the plaintiff students in the class that Hudak did not
speak for any officials at CTC and that Hudak was punished for making his

comments. These facts simply cannot plausibly state a cognizable Title IX

retaliation claim. A viable complaint must include “enough facts to state a
claim to relief that is plausible on its face.” Twombly, 550 U.S. at 554

(rejecting the traditional 12(b)(6) standard set forth in Conley v. Gibson, 355

U.S. 41, 45-46 (1957)). “Factual allegations must be enough to raise a right

to relief above the speculative level.” Id. at 555. See also Ashcroft v. Iqbal,
556 U.S. 662 (2009) (holding that, while the complaint need not contain
detailed factual allegations, it must contain more than a “formulaic recitation
of the elements” of a claim and must state a claim that is plausible on its face)

(quoting Bell Atlantic Corp. v. Twombly, supra, and providing further

guidance on the standard set forth therein).

      C.D. states that “[t]here can be no doubt that the actions of Robert
Hudak, a person in a position of authority over these students, would

‘dissuade a reasonable person from making or supporting a charge of [or

complaint] about discrimination under [all of the alleged] circumstances.”

However, as the court previously stated, the plaintiffs continued to cooperate

with law enforcement authorities after all of Hudak’s comments to the class

and they later filed their instant lawsuits against CTC and the school districts

which demonstrates that none of them were dissuaded from pursuing their
charges about sexual harassment and misconduct by Humphrey.
                                      -8-
       Case 3:20-cv-00088-MEM Document 30 Filed 04/27/20 Page 9 of 10




      Finally, while C.D. requests the court to allow him more time to conduct

discovery regarding his Title IX retaliation claim, he completely ignores the
fact that he commenced this action in state court when he filed a Writ of

Summons on May 17, 2019, he did not file his complaint until January 10,

2020, thus giving him almost eight months to investigate all of his claims
before he filed his complaint. In fact, the state court granted C.D.’s June 13,

2019 motion to stay the time he was required to file his complaint and to

permit him “to conduct pre-complaint discovery under Pa.R.C.P. 4003.8 in

order to enable [him] to prepare and file a proper complaint.” (Doc. 2-1). The
state court stated that “[t]he Pennsylvania Rules of Civil Procedure have long
recognized that ‘any party may take the testimony of any person, including a
party, by deposition upon oral examination or written interrogatories for the

purpose of discovery or for the preparation of pleadings….” (citing Pa.R.C.P.

4001(c)). The state court then granted C.D.’s request to conduct depositions
of the designated witnesses for CTC and SSD regarding his claims of sexual

abuse by Humphrey in addition to conducting paper discovery. C.D. then did
conduct pre-complaint discovery regarding his claims as reflected by his

deposition of Bailey on November 26, 2019.

      Further, after this court issued its November 4, 2019 Order in the eight

related cases, discovery commenced and C.D. certainly could have used any

information uncovered in those other cases in his complaint, which largely

mirrors the complaints in the other cases. As such, C.D. had more than
ample time to discover the underlying facts regarding his Title IX retaliation
                                     -9-
            Case 3:20-cv-00088-MEM Document 30 Filed 04/27/20 Page 10 of 10




claim well before he filed his complaint, and he will not be permitted any

further discovery for this claim.



III.    CONCLUSION
        For the above stated reasons, the motion for reconsideration of C.D.,
(Doc. 24), with respect to his Title IX retaliation claim in Count III of his

complaint will be DENIED and, this claim will remain DISMISSED WITH

PREJUDICE as against CTC and SSD. An appropriate Order shall issue.




                                            s/ Malachy   E. Mannion
                                            MALACHY E. MANNION          United
                                            States District Judge
DATE: April 27, 2020
20-088-02




                                        - 10 -
